OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs. The order of the Appellate Division, insofar as it denied defendant’s cross motion to discontinue her counterclaim on the appeal from the order of Supreme Court dated November 6, 1980, is affirmed for the reasons stated in the memorandum at the Appellate Division (86 AD2d 864). The order of the Appellate Division, insofar as it reinstated the jury verdict on the appeal from the Supreme Court order dated April 30, 1981, is affirmed upon the ground that that portion of the Appellate Division order presents no question for review by this court (Gutin v Mascali & Sons, 11 NY2d 97).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.